Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
References previously cited are provided in a previous Office Action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.   A reply to the Applicants' arguments is presented after addressing the Claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. [Watanabe] (US 2008/0014496) in view of Amiruddin et al. [Amiruddin] (US 2011/0136019).
As to Claims 1, 2, 3, 6 and 13-14: 
Watanabe discloses a lithium secondary battery with a positive electrode containing a lithium composite oxide comprised with an electrolyte ([0015], [0092]-[0093]) and thus implicitly disclosing a lithium secondary battery.  The lithium secondary battery also comprises the anode includes a silicon-based anode active material (inorganic compound silicon being preferred [0076], [0078]) which addresses anode material limitations in Claim 1 and 13-14 limitations as silicon or silicon-based anodes material and carbon are both anode active materials.  The lithium secondary battery is further comprised with a lithium salt and a non-aqueous organic solvent (Watanabe [0089]-[0094]) as well as an electrolyte. 
Watanabe also discloses non-aqueous solvent of the electrolyte comprises vinylene carbonate-based compound of vinylene carbonate and 1,3 propane sultone-- which has an S=O group and is thus being a sulfinyl based compound as would be expected by one of ordinary skill in the art (Watanabe [0089], [0091]).
Watanabe further discloses the lithium secondary battery is comprised with an organic compound added with electrolyte where the additive is an unsaturated double bond compound with an alkyl group that is unsaturated and having 1-10 carbon atoms (Watanabe [0042]-[0043]).
However, Watanabe does not specifically disclose an organic compound with the structure of instant formula’s [Formula1] and [Formula 2].
On the other hand, Amiruddin suggests employing myrcene, from a finite list of additives, as an additive in electrolytes of lithium ion batteries to improve cycling properties for batteries with silicon anodes (Amiruddin [0041], [0073], [0080].
Wherefore Amiruddin teaches employing a conjugated diene compound of myrcene for a battery (col 5 lines 4-5, col 7-8, Example 5 and Table 1 and See AREA 1 below).
AREA 1 (Myrcene compared to instant [Formula 2] for m = 2.  Structure drawn 
	by USPTO tool Chemdraw Professional®)
  
    PNG
    media_image1.png
    165
    316
    media_image1.png
    Greyscale

Myrcene also satisfies the structure of instant Formula (1) wherein R2-R5 are hydrogen atoms, and R1 is a compound of formula (CH3)2C=CH-CH2-CH2- (C2 alkyl substituted with a C4 alkenyl); see AREA 1A below--where R2-R5 are hydrogens.
Such a diene material is of instant Claim 1 and 2’s instant [Formula 1] and instant [Formula 2] and is of one of the structures of instant Claim 3 where R11 and R12 are C1 alkyl and “m” is 2.
AREA 1A

    PNG
    media_image2.png
    157
    191
    media_image2.png
    Greyscale
Instant [Formula 1] 

    PNG
    media_image3.png
    223
    554
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    105
    306
    media_image4.png
    Greyscale
Instant [Formula 2] with m = 2

Amiruddin also teaches that diene material is added in order to form a protective film on anode material surfaces (Amiruddin [0080]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added Amiruddin-suggested myrcene to an electrolyte solution to form a protective film on silicon anodes material of a Watanabe silicon anode, to provide batteries to improve cycling properties for batteries as further taught by  Amiruddin with a reasonable expectation of success. 

Further as to Claims 13-14: The Watanabe anode active material comprises a silicon compound which further disclosed as silicon as well as carbon (Watanabe [0076], [0078]-[0080]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a diene compound of instant Formula 1 and 2, as taught Amiruddin on the surface of the carbonaceous material anode so that migration of electrons from the anode to the non-aqueous electrolyte can be inhibited, thereby inhibiting a reaction between the Watanabe anode and the electrolyte.
Regarding Claim 4, modified Watanabe discloses the limitations set forth above. 
The amount of the Watanabe compound is 0.1 or more to 20 weight percent of the nonaqueous solvent of the nonaqueous electrolyte (Watanabe [0130]-[0131]) considered as being of the total electrolyte as no other amount basis is provided by Watanabe.  As such, the amount overlaps and thus obviates the claimed range (see MPEP 2144.05 I.).  Any amount in the range is equal as any such an amount in the range provides safety (Watanabe [0130]-[0131]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an amount of the Watanabe compound in the overlapping portion of the Watanabe amount range with the claimed range as any amount in the Watanabe range provides safety as taught by Watanabe. 

Regarding Claims 8-9 and 10, modified Watanabe discloses the limitations set forth above.  Watanabe electrolytes comprise linear carbonates, such as dimethyl carbonate, diethyl carbonate (DEC) and ethylmethyl carbonate while also added are cyclic carbonates such as ethylene carbonate (EC), propylene carbonate, butylene carbonate (BC) and vinylene carbonate.  An example electrolyte comprises ethylene carbonate and linear diethyl carbonate in a cyclic carbonate to linear carbonate ratio of 30 to 50 or 1 :1.67 (Watanabe [0107]); such corresponds to a Linear carbonate to Cyclic carbonate ratio of 1.67 :1.  Such ratio is within the Claim 10 range of 1: 1 to 9 : 1.
Regarding Claims 11-12, modified Watanabe discloses the limitations set forth above.  LiPF6 electrolyte lithium salt is employed in amounts of 0.5 to 1.5 mol/l (Watanabe [0093]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. [Watanabe] (US 2008/0014496) in view of Amiruddin et al. [Amiruddin] (US 2011/0136019) as applied to Claims 1 and 5 above, in view of Akagawa et al. [Akagawa] (US 2016/0099481).
Regarding Claim 7, modified Watanabe discloses the limitations set forth above. Although Watanabe discloses a lithium secondary battery, Watanabe does not disclose whether the vinylene carbonate or sulfinyl base compound added to the electrolyte is within the range of 0.1 to 5.0 weight percent based upon the total weight of the electrolyte. 
However, Akagawa teaches adding compounds to electrolyte solutions to improve low temperature properties of a lithium battery therein wherefore such compounds are exemplified as 1,3-propanesultone and vinylene carbonate that are both added in amounts of 3 wt. % to a nonaqueous solution of lithium salt and carbonates of dissolved in a mixed solvent of a carbonates (Akagawa [0077], [0079], [0163]).  Such compound weight percent amounts are taught to be employed for preparing the resulting non-aqueous electrolyte wherefore the weight percent amounts are suggested as based upon the total weight of the electrolyte as would be expected by one of ordinary skill in the art because the total weight of the electrolyte comprises 3 wt.% of each of the 1,3-propanesultone and vinylene carbonate compounds. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing  to have employed a 3-weight percent amount of 1,3-propanesultone and vinylene carbonate based upon the total weight of the electrolyte, as suggested by Akagawa in order to improve low temperature properties of a Watanabe lithium battery.
Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that in regard to Tables 1 and 2 of the instant Specification {instant Specification, [00150]-[00151]), that the instant invention provides a battery having significantly improved lifespan characteristics and high-temperature stability when combining an oxalate phosphate based compound, an oxalato borate-based compound and fluorine-substituted carbonate-based compound, a vinylidene carbonate-based compound or a sulfinyl group-containing compound as an additive with a Formula 1 conjugated diene compound as an electrolyte composition.  
Such argument asserts that the comparative examples with other conjugated dienes are inferior to those of Formula 1.
In response, the applicant’s arguments are not commensurate in scope with the instant Claims.  The Examples and Comparative Examples in Tables 1 and 2 do not represent comparable dienes for comparison because the instant Formula 1 genus represents a greater range of chemicals than those two particular chemical species represented in instant Tables 1 and 2.
Further, Applicant’s instant Tables 1 and 2 only include two different diene materials ( beta ionone and isoprene). Beta ionone, of instant Comparative Example 4, is a chemical with a carbonyl group (and hence the “one” in the chemical name)—which the claimed Formula 1 genus and the Formula 2 genus do not have.  
Also, isoprene of Comparative Example 3 has 5 carbon atoms and a boiling point of 34ºC, as would be expected by one of ordinary skill in the art, while the conjugated diene 1 compound and the conjugated diene compound 2 of instant Tables 1 and 2 respectively have 10 carbon atoms and 8 carbon atoms. thus the Formula  and would be expected by one of ordinary skill in the art to have a higher boiling point than isoprene, based upon molecular weight.  Wherefore it is not clear as to whether the lower 34ºC isoprene boiling point would influence a subsequent aging performance testing result after the Table 2, 42-day aging test at 60ºC as instant Table 2 does not show performance results for a 5 carbon atom species of instant Formula 1.  
As such, Applicant’s arguments, considered as also regarding unexpected or superior results, are not convincing. 
Applicant further argues that because Watanabe does not recognize the significant effect resulting from the combinations of compounds in the battery of the present invention, one of ordinary skill in the art would not be effected from reading the disclosure from Watanabe.
In response, as the Applicant’s arguments regarding unexpected or superior results are not convincing, Applicants argument regarding Watanabe not recognizing such results are also not convincing. 
Applicant also further argues that Shimizu discloses that a carbon-based anode is employed with myrcene and not a silicon-based anode.  
In response, Arguments regarding Shimizu are moot as the reference of Shimizu has been withdrawn and replaced by Amiruddin et al. [Amiruddin] (US 2011/0136019). 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722